Citation Nr: 0621051	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-23 904	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine with spinal stenosis. 

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for chronic obstructive 
pulmonary disease.

4. Entitlement to service connection for hiatal hernia.  

5. Entitlement to service connection for septal 
reconstruction and turbinate reduction.

6. Entitlement to an initial compensable rating for service-
connected gastroesophageal reflux disease.

7. Entitlement to an initial compensable rating for service-
connected sinusitis.  

8. Entitlement to a 10 percent disability rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.
WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1972 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

An appeal to the Board is perfected by the timely filing of a 
Substantive Appeal, after the issuance of a Statement of the 
Case.  38 C.F.R. § 20.200.  When the Statement of the Case 
addresses several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all the 
issues or must specifically identify the issues appealed.  
38 C.F.R. § 20.202.  In the Statement of the Case, issued in 
July 2003, the RO addressed several other claims for service 
connection.  In his timely filed Substantive Appeal, the 
veteran indicated that he was appealing only the issues that 
are listed on the first page of this decision.  For this 
reason, the appeal of all the other claims addressed in the 
Statement of the Case has not been perfected and the Board 
does not have appellate jurisdiction to review the other 
claims not specifically identified in the Substantive Appeal. 

In January 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record.  

At the hearing, the veteran raised the issues of service 
connection for degenerative disc disease and joint disease of 
the cervical spine and of degenerative joint disease of the 
thoracic spine.  As these issues have not been adjudicated by 
the RO, the issues are referred to the RO for appropriate 
action. 

The claim for a 10 percent disability rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is deferred until the claims for increase are fully 
developed and adjudicated.  

All of the other issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

REMAND

In a claim for disability compensation, VA will obtain a 
medical opinion based upon a review of the evidence of record 
if it is necessary to decide the claim.  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (a) contains competent medical evidence of a 
current diagnosed disability; (b) establishes that the 
veteran suffered an event, injury or disease in service; and 
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4). 

On the issue of service connection for degenerative disc 
disease of the lumbar spine with spinal stenosis, two private 
physicians have expressed the opinion that the veteran's 
current low back disability, first documented in 1999, 
relates to an in-service back injury in 1980. 

On the issue of service connection for chronic obstructive 
pulmonary disease (COPD), it is unclear whether the current 
condition is associated with an abnormal pulmonary function 
test in service and whether the current condition is 
etiologically related to cigarette smoking or some other 
cause. 

On the issues of service connection for sleep apnea and for 
septal reconstruction and turbinate reduction, it is unclear 
whether the conditions are etiologically related to or 
aggravated by service-connected sinusitis.

On the issue of service connection for a hiatal hernia, it is 
unclear whether the condition is etiologically related to or 
aggravated by service-connected gastroesophageal reflux 
disease. 

The veteran testified as to increase symptomatology 
associated with service-connected sinusitis and 
gastroesophageal reflux disease. 

As the Board determines that medical examinations and 
opinions are necessary to decide the claims, under the duty 
to assist, the case is REMANDED for the following action:

1. Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran's current degenerative 
disc disease of the lumbar spine with 
spinal stenosis is etiologically related 
to the history of an in-service injury.  
The claims folder must be made available 
to the examiner for review.  

The examiner is asked to comment on the: 

a). Clinical significance of the 
single entry in the service medical 
records, dated in June 1980, with a 
history of a twisting back injury 
with normal 


findings and the impression of 
resolving lumbosacral strain; no 
abnormal findings on separation 
examination in July 1980; and, 

b). Evidence of an intercurrent back 
injury with radiating pain in 1995, 
and the first post-service 
documentation of degenerative disc 
disease of the lumbar spine by MRI 
in 1999. 

In formulating an opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

3. Schedule the veteran for a VA 
pulmonary examination to determine 
whether it is at least as likely as not 
that the veteran's current COPD is 
related to the single abnormal pulmonary 
function test with moderate small airway 
obstruction in service in July 1979, and 
what is the etiology of the current COPD.  
The claims folder must be made available 
to the examiner for review.  

The examiner is asked to comment on the 
clinical significance of the following: 

a). At the time of the abnormal 
pulmonary function test is 1979, the 
veteran was advised to stop smoking, 
and a chest X-ray on separation 
examination was normal.

b). After service, there was a 
history of COPD, dating to 1999, and 
of asthma; a pulmonary function in 
May 2001 revealed that the veteran 
smoked cigarettes for 38 years;  on 
VA examination in July 2002, the 
diagnosis was mild COPD.  

In formulating an opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

4. Schedule the veteran for a VA 
examination by an Ear, Nose, and Throat 
specialist to determine: 

a). Whether there is an etiologic 
relationship between the 
service-connected sinusitis and 
sleep apnea, first shown in 2001, 
and septal reconstruction and 
turbinate reduction, documented in 
2001, as a complication of 
septoplasty in 1982 or 1983.  Or 
whether sleep apnea or the septal 
reconstruction and turbinate 
reduction were permanently made 
worse by service-connected 
sinusitis, that is, there is a 
change in the underlying pathology, 
as contrasted to a temporary 
increase in symptoms. 

b). What is the currently degree of 
impairment due to service-connected 
sinusitis, that is, whether there is 
evidence of one or two episodes of 
sinusitis per year, requiring 
prolonged antibiotic treatment or 
three to six non-incapacitating 
episodes per year characterized by 
purulent discharge or crusting. 

The claims folder must be made available 
to the examiner for review. 

5. Schedule the veteran for a VA 
gastrointestinal examination to 
determine: 

a). Whether there is an etiologic 
relationship between the 
service-connected gastroesophageal 
reflux disease and a hiatal hernia, 
first shown in 2002.  Or whether the 
hiatal hernia is permanently worsen 
by service-connected gastroesophgeal 
reflux disease, that is, there is a 
change in the underlying pathology, 
as contrasted to a temporary 
increase in symptoms.

b). What is the currently degree of 
impairment due to service-connected 
gastroesophageal reflux disease, 
that is, whether there is evidence 
of dysphagia, pyrosis, and 
regurgitation accompanied by 
substernal or arm or shoulder pain. 

The claims folder must be made available 
to the examiner for review. 

6. After the above development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


